                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

MICHAEL POSTAWKO, et al.,                          )
                                                   )
                      Plaintiffs,                  )
                                                   )
       v.                                          )      No. 16-CV-4219-NKL
                                                   )
MISSOURI DEPARTMENT OF                             )
CORRECTIONS, et al.,                               )
                                                   )
                      Defendants.                  )

                                           ORDER

       Defendant Corizon, LLC moves pursuant to Federal Rules of Civil Procedure 26(b)(5)(B)

and 26(C) for a protective order. For the reasons discussed below, the motion is granted in part

and denied in part.


I.     BACKGROUND

       This is a class action by prisoners in the custody of defendant Missouri Department of

Corrections (“MDOC”) who have chronic Hepatitis C. Corizon has contracted with MDOC to

provide medical services to prisoners in its custody. Pursuant to 42 U.S.C. § 1983, Plaintiffs

seek injunctive relief with respect to Defendants’ screening, testing, and treatment of inmates

with chronic HCV.

       Corizon produced more than 50,000 emails and associated documents to Plaintiffs on

what it describes as a “highly compressed schedule” in order to make them available before the

August 13, 2019 preliminary-injunction hearing. Doc. 353 (Corizon’s Motion for Protective

Order and Suggestions in Support), p. 1. Counsel for Corizon and counsel for the plaintiffs

agreed that the documents produced would be treated as “Confidential-Attorneys’ Eyes Only”

under the Joint Stipulated Protective Order (Doc. 168). Because Corizon’s privilege review was

                                               1

         Case 2:16-cv-04219-NKL Document 426 Filed 02/11/20 Page 1 of 7
ongoing, Plaintiffs agreed that Corizon “may need to claw back certain records” after Corizon

completed its review. Doc. 366 (Plaintiffs’ Suggestions in Opposition to Motion for Protective

Order), p. 1.

       Corizon now seeks to claw back seven emails, with attachments, that it claims are

protected by the patient safety work product privilege and the Patient Safety and Quality

Improvement Act of 2005 (“PSQIA”), 42 U.S.C. § 299b-21 et seq.:

     Description            Subject Line             Attachment(s)              Bates No.

(1) Mar. 2016 email     SE [Mr. B.]               Mar. 6, 2016 Sentinel    Corizon025515-17
chain from Dr.                                    Event Review relating
Bredeman to Milton                                to the death of inmate
Hammerly, forwarded                               Mr. B. (prepared by
by Tara Taylor to                                 Dr. Bredeman)
Bonnie Boley,
Geeneen Wilhite, and
Debora Steinman

(2) Mar. 14, 2017       sentinel event            No attachment            Corizon026059
email from Dr.
Lovelace to Tara
Taylor, Bonnie Boley
regarding death of
"Mr. A."

(3) Mar. 9, 2017 email death summaries from       Mr. O. and Mr. G.        Corizon029113-15
from Bonnie Boley to STARS                        death summaries
Dr. Lovelace, Sentinel                            (prepared by Dr.
Event Committee                                   Aguilera)

(4) Sept. 14, 2015      SE Reviews                SE Review for Mr. J.; Corizon075742-43
email from Dr.                                    SE Review for Mr. M.
Bredeman to Tara                                  (prepared by Dr.
Taylor, Cindy                                     Bredeman)
Schupp, Jenny
Meehan




                                              2

         Case 2:16-cv-04219-NKL Document 426 Filed 02/11/20 Page 2 of 7
(5) Nov. 7, 2016         Review Sentinel             Sentinel Event         Corizon075967-69
email from Tara          Event [Mr. R.]              Committee Feedback
Taylor to Wanda                                      RE death of Mr. R.
Laramore, Krystal
Houston, Dr.
Lovelace, Dr.
Bredeman

(6) July 2016 email      FW: A sentinel event        Sentinel Event         Corizon100649-51
chain between Dr.        has been reported           relating to death of
Stamps, Dr.                                          Mr. B.
Hammerly, Dr.
Bredeman, Tara
Taylor

(7) Nov. 16, 2015    SE catch-up                     Sentinel Event         Corizon163930-31
email from Dr.                                       Review for Mr. A.
Bredeman to Tara
Taylor, Dr. Hammerly



Doc. 353, p. 2.


II.    DISCUSSION

       The PSQIA provides, in relevant part, that “patient safety work product shall be

privileged and shall not be . . . subject to discovery in connection with a Federal, State, or local

civil, criminal, or administrative proceeding . . . .” 42 U.S.C. § 299b-22(a)(2). The PSQIA

defines “patient safety work product,” in relevant part, as “any data, reports, records,

memoranda, analyses (such as root cause analyses), or written or oral statements . . . which . . .

are assembled or developed by a provider for reporting to a patient safety organization and are

reported to a patient safety organization; . . . and which could result in improved patient safety,

health care quality, or health care outcomes.” 42 U.S.C. § 299b-21(7)(i)(I). Thus, “[w]hile the

PSQIA announces broad evidentiary protections for patient safety work product, its drafters

made clear that the statute was not intended to provide a blanket protection for all information


                                                 3

         Case 2:16-cv-04219-NKL Document 426 Filed 02/11/20 Page 3 of 7
and communications generated for quality control purposes.” Johnson v. Cook Cty., No. 15-

0741, 2015 U.S. Dist. LEXIS 115868, at *17 (N.D. Ill. Aug. 31, 2015). To qualify for the

patient safety work product privilege, material must have been assembled for the purpose of

reporting to a PSO and also must have been reported to the PSO. See Taylor v. Hy-Vee, Inc., No.

15-9718, 2016 U.S. Dist. LEXIS 177764, at *5 (D. Kan. Dec. 22, 2016) (“The text of the PSQIA

emphasizes that only information specifically made or gathered for a PSO or a patient safety

evaluation system is patient safety work product.”).

       The question before the Court is whether the seven emails and attachments that Corizon

seeks to claw back constitute “patient safety work product” that is protected from disclosure. As

the party asserting the privilege, Corizon bears the burden of establishing that the records should

be protected from disclosure. See In re Grand Jury Proceedings, 655 F.2d 882, 887 (8th

Cir.1981) (“The burden is on the party asserting a privilege to establish it.”).

       Corizon cites the facts that it “maintains a contractual relationship with a federally

recognized Patient Safety Organization (‘PSO’) and that, pursuant to the contract, Corizon

developed a Patient Safety Evaluation System (‘PSES’) for collecting, maintaining, and

managing information for reporting to or by its PSO.           Doc. 353-2 (Declaration of Tonya

Mooningham dated August 15, 2019), ¶¶ 3-4 and Exhibit A, § 3.5. Corizon argues that sentinel

event reviews, death reviews, and related documents are “a critical component of Corizon’s

patient safety program” and are created “specifically for submission to Corizon’s PSES and

reporting to Corizon’s PSO. Doc. 353-2, ¶ 10. Corizon claims that the documents at issue “were

all created for the purpose of submission to the PSES and reporting to Corizon’s PSO” and were

“all part of Corizon’s PSES,” and Corizon either “reported [them] and/or made them available to

its PSO.” Doc. 353, pp. 3-4.



                                                  4

         Case 2:16-cv-04219-NKL Document 426 Filed 02/11/20 Page 4 of 7
               a. Documents Not Reported to the PSO

       Corizon concedes that two of the documents at issue—a September 14,1 2015 Sentinel

Event Review relating to inmate “Mr. J” and a November 15, 2015 Sentinel Event Review

relating to inmate “Mr. A”—were not reported to the PSO. Doc. 353-2, ¶ 18, 21. Corizon,

nonetheless claims that these materials were “available to the PSO upon the PSO’s request.”

Making documents available to a PSO upon request is not equivalent to reporting them to the

PSO. See Johnson, 2015 U.S. Dist. LEXIS 115868, at *25 (“Defendant cannot simply make an

internal report that otherwise is not privileged under the PSQIA functionally available to a PSO

and then assert it is privileged under the PSQIA. If that were sufficient, similarly situated

defendants could insulate large swaths of otherwise discoverable internal documents with the

talismanic incantation that the information was theoretically available to a PSO. That does not

comply with the intent or spirit of the statute.”). The materials that were not reported to the PSO

thus do not constitute patient safety work product and the privilege does not apply to them.


               b. Version Different from that Reported to PSO

       Plaintiffs next argue that the March 14, 2017 email is not protected because only a

different version of the document was submitted to the PSO. Corizon’s reply appears to suggest

that the version not submitted to the PSO nonetheless is protected because “Corizon treats all

drafts of sentinel event document [sic] as part of its PSES.” Corizon’s reference to the PSES


1
 Ms. Mooningham describes it as a September 13, 2015 document, but the attorneys for both
parties uniformly refer to it as a September 14, 2015 document.

Notably, the document was created before Corizon’s PSO policy went into effect. See Doc. 372,
p. 2 (noting that the “policy became effective on November 1, 2015”). The September 2015
material cannot be deemed privileged under the PSQIA for the additional reason that it was not
created for the purpose of reporting to the PSO. See Dunn v. Dunn, 163 F. Supp. 3d 1196, 1210
(M.D. Ala. 2016). (“[I]nformation that is not developed for the purpose of reporting to a patient
safety organization does not become privileged merely because it is in fact reported to one.”).
                                                5

         Case 2:16-cv-04219-NKL Document 426 Filed 02/11/20 Page 5 of 7
might have been an attempt to distinguish the material it seeks to protect from the “information

that is collected, maintained, or developed separately, or exists separately, from a patient safety

evaluation system,” which the statute declares “shall not by reason of its reporting be considered

patient safety work product.” 42 U.S.C.S. § 299b-21(7)(b)(ii). However, the mere fact that

Corizon’s sentinel event review materials were part of a PSES does not render the material

privileged under the PSQIA. Inclusion in the PSES may be a critical component of patient safety

work product, but it is not the only requirement.2 Even if the March 14, 2017 email is part of the

PSES, that fact is irrelevant to the question of whether the document was submitted to a PSO.

       Moreover, Corizon has not provided, in camera or otherwise, evidence or even argument

showing that the “version” of the document at issue effectively consists of the same or materially

similar language as the “version” submitted to the PSO, i.e., a true draft of the document actually

prepared for the PSO and submitted to the PSO. Corizon therefore has failed to meet its burden

to establish that the March 14, 2017 email is privileged.




2
  The PSQIA does include certain PSES material within the definition of “[p]atient safety work
product,” but the material at issue here does not fall within that definition. See 42 U.S.C. §
299b-21(7)(A) (“[T]he term ‘patient safety work product’ means any data, reports, records,
memoranda, analyses (such as root cause analyses), or written or oral statements . . . (ii) which
identify or constitute the deliberations or analysis of, or identify the fact of reporting pursuant to,
a patient safety evaluation system.”). Indeed, Corizon did not argue that the documents at issue
constitute deliberations or analysis of, or identify the fact of reporting pursuant to, a PSES, or
otherwise suggest that the documents are protected under 42 U.S.C. § 299b-21 (7)(a)(ii). See
Docs. 353, 372.

                                                  6

         Case 2:16-cv-04219-NKL Document 426 Filed 02/11/20 Page 6 of 7
               c. Other Documents

       As for the remaining materials, in light of the fact that Ms. Mooningham has declared

that they were prepared for the purpose of reporting to the PSO, and they were so reported,

Corizon has sufficiently shown that the patient safety work product privilege attaches.3


III.   CONCLUSION

       For the reasons discussed above, Corizon’s motion for a protective order is granted in

part and denied in part. Plaintiffs must, within one week, return or destroy, and may not use for

any purpose, all copies in their possession of the following documents: Corizon025515–17,

Corizon029113–15, Corizon075967–69, and Corizon100649–51. The motion for a protective

order otherwise is denied.



                                                     s/ Nanette K. Laughrey
                                                     NANETTE K. LAUGHREY
                                                     United States District Judge
Dated: February 11, 2020
Jefferson City, Missouri




3
  If it were to come to light that the data in those materials was gathered or the analysis in those
materials was conducted for any purpose other than reporting to a PSO, the privilege may not
have attached or may have been waived. See Johnson, 2015 U.S. Dist. LEXIS 115868, at *21
(“Information generated or assembled for some other purpose, even if the information relates to
quality improvement measures, is not considered patient safety work product.”); but see Taylor,
2016 U.S. Dist. LEXIS 177764, at *9 (holding that data that was “used as part of defendant’s
internal and state-mandated quality improvement system” nonetheless could be deemed to have
been “developed for reporting to a PSO”) (emphases in original).
                                                 7

         Case 2:16-cv-04219-NKL Document 426 Filed 02/11/20 Page 7 of 7
